    Case 1:10-cv-00199-LAP-SLC Document 141 Filed 09/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL PIZZUTI,

                Petitioner,

       -versus-
                                          10 Civ. 199 (LAP) (HBP)
UNITED STATES OF AMERICA,                 02 Cr. 1237 (LAP) (HBP)

                Respondent.
JOSEPH GENUA,

                Petitioner,

       -versus-
                                          10 Civ. 1003 (LAP) (HBP)
UNITED STATES OF AMERICA,                 02 Cr. 1237 (LAP) (HBP)

                Respondent.
ANGELO DIPIETRO

                Petitioner,

       -versus-
                                          10 Civ. 2585 (LAP) (HBP)
UNITED STATES OF AMERICA,                 02 Cr. 1237 (LAP) (HBP)

                Respondent.

             ORDER ADOPTING REPORT AND RECOMMENDATION

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    On September 30, 2019, U.S. Magistrate Judge Henry Pitman

issued a Report and Recommendation (dkt. no. 133) recommending

that the Court deny (i) the consolidated petitions for writs of

habeas corpus filed by Michael Pizzuti, Joseph Genua, and Angelo

DiPietro, and (ii) the motions for new trials under Federal Rule

of Criminal Procedure 33(b)(1) filed by Mr. Pizzuti and Mr.


                                    1
    Case 1:10-cv-00199-LAP-SLC Document 141 Filed 09/11/20 Page 2 of 2



DiPietro.   (See dkt. no. 1 in 10 Civ. 199; dkt. no. 1 in 10 Civ.

1003; dkt. no. 1 in 10 Civ. 2585; dkt. no. 259 in 02 Cr. 1237;

dkt. no. 262 in 02 Cr. 1237.)      In the Report and Recommendation,

Magistrate Judge Pitman advised the parties that they had

fourteen days to file written objections, and no such objections

have been filed.    On January 21, 2020, Mr. DiPietro moved to

withdraw his habeas petition, and the Court granted that motion

on January 28, 2020.    (Dkt. no. 140.)

    When no party objects to a report and recommendation, “the

district court need only satisfy itself that there is no clear

error on the face of the record.”       Urena v. New York, 160 F.

Supp. 2d 606, 609-10 (S.D.N.Y. 2001) (quoting Nelson v. Smith,

618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).        The Court has

reviewed the record and the Report and Recommendation for clear

error and, finding none, adopts Magistrate Judge Pitman’s Report

and Recommendation in its entirety as the Court’s opinion.

    Accordingly, the petitions for writs of habeas corpus and

motions for new trials are DENIED.       The Clerk of the Court is

directed to mark these actions closed and all pending motions

denied as moot.


SO ORDERED.

Dated:   September ___,
                    11  2020             /s/ Loretta A. Preska
                                     ____________________________
         New York, New York          LORETTA A. PRESKA, U.S.D.J.




                                    2
